DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2021 has been entered.

Response to Amendment
With respect to Applicant’s amendment of Claim 10 with regards to minor informalities, objection with respect to the same has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Woulfe et al. (US PGPUB 2018/0150742; hereinafter “Woulfe”), in view of Hale et al. (US Patent 9,323,644; hereinafter “Hale”), in view of Velayudham et al. (US PGPUB 2020/0034135; hereinafter “Velayudham”) and in view of Shaheen et al. (US PGPUB 2011/0061040; hereinafter “Shaheen”).
Claim 1: (Currently Amended)
Woulfe teaches a system, comprising:
a processor; and 
a memory having computer-executable instructions stored thereupon which, when executed by the processor, cause the system to (Fig. 11: Processor 1104 and Memory 1114, wherein, [0081] “The memory 1114 may be any non-transitory computer-readable storage media that may store executable procedures, applications, and data.”):
for a plurality of code files, train a model to identify changes across the code files using a machine learning algorithm, wherein the machine learning algorithm discovers change rules ([0023] “The feature vectors are constructed from a combination of source code files …The feature vectors are then split into data that is used to train the machine learning model and data that is used to test the machine learning model … the model is 
store the correlated change model comprising the change rules ([0082] “The memory 1114 may include … a model execution engine 1130,” wherein Fig. 1B shows Model Execution Engine 124 comprising Model 116.).

With further regard to Claim 1, Woulfe does not teach the following, however, Hale teaches:
a plurality of configuration files that control runtime execution of one or more features in the plurality of code files (Col. 30 Ln. 26: “Another category of implicit dependencies is dependencies introduced by run-time configuration files. For example, some graphical user interface (GUI) frameworks, including for Android OS, use configuration files that define user-interface elements that should be generated.” Col. 30 Ln. 34: “Such runtime configuration files introduce implicit dependencies between the target functions that are invoked at runtime and the main program code.”), and

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Woulfe with the identification of related configuration files as taught by Hale “in order to help a user identify how the project can be modified so that it conforms to the specified rules” (Hale Col. 19 Ln. 23).

With further regard to Claim 1, Woulfe in view of Hale does not teach the following, however, Velayudham teaches:
wherein the model is a correlated change model which identifies correlated changes across the files using a machine learning algorithm ([0028] “Once the list of source code files modified in each of the historical builds has been created, the pattern identifier module 108 applies a machine learning algorithm, to the created list, to identify 
a refinement algorithm, wherein the refinement algorithm refines the change rules discovered by the machine learning algorithm ([0028] “The output of the pattern identifier module 108 is then processed by the correlation engine 112.” [0032] “the correlation engine 112 establishes one or more patterns between the one or more frequent sets of the modified source code files, and the one or more frequent sets of defect keywords. In an embodiment of the present invention, the correlation engine 112 may establish the one or more patterns by identifying the co-occurrence between the one or more frequent sets of modified source code files and the one or more frequent sets of defect keywords for each historical build or sprint.” [0036] “the correlation engine 112 applies FP-Growth algorithm to identify the co-occurrence between the one or more frequent sets of modified source code files and the one or more frequent sets of defect keywords for each historical build or sprint.”)
and each change rule, identifies a set of two or more files that tend to be changed together ([0028] “the pattern identifier module … to identify one or more frequent sets of source code files modified in plurality of historical builds … Each frequent set … may comprise a group of source code files that may have been modified together in a predefined historical build. For example, the pattern identifier module 108 may identify that in Build #1 File 1, File19, File23 modified together, across multiple sprints, and thus a set of these three files may be considered as a frequent set of modified source code files. Similarly, in Build #2, the pattern identifier module 108 may identify that File 1 and File 23 modified together, across multiple sprints, and thus a set 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Woulfe in view of Hale with the identification of correlated changes as taught by Velayudham in order “to predict one or more defects in one or more new builds associated with the computer program based on the established one or more patterns” (Velayudham [0009]), since “the prediction or forecasting of such defects in the new builds facilitates the testing team in focusing their testing efforts towards defect causing features and/or functionalities” (Velayudham [0037]).

With further regard to Claim 1, Woulfe in view of Hale and Velayudham does not teach the following, however, Shaheen teaches:
discovering rules using a support parameter and a confidence parameter ([0044] “‘Support’ and ‘confidence’ are the parameters for evaluation of importance of an association rule.” [0046] “On the basis of these two measures, small numbers of interesting association rules are selected omitting the rest. The dataset with strong correlation values are stored in another database and the association rules are mined from new dataset.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by 

Claim 5: (Currently Amended)
Woulfe in view of Hale, Velayudham and Shaheen teaches all the limitations of claim 1 as described above, and Velayudham further teaches
wherein an individual change rule identifies a particular code file and a particular configuration file that tends to be changed together with the particular code file ([0028] “the pattern identifier module … to identify one or more frequent sets of source code files modified in plurality of historical builds … Each frequent set … may comprise a group of source code files that may have been modified together in a predefined historical build. For example, the pattern identifier module 108 may identify that in Build #1 File 1, File19, File23 modified together, across multiple sprints, and thus a set of these three files may be considered as a frequent set of modified source code files. Similarly, in Build #2, the pattern identifier module 108 may identify that File 1 and File 23 modified together, across multiple sprints, and thus a set of these two files may be considered as a frequent set of modified source code files for Build #2. In an embodiment of the present invention, the pattern identifier module 108 may apply Frequent Pattern Growth (FP-Growth) algorithm to identify the one or more frequent sets of modified source code files across the predefined period of time,” wherein the 

With further regard to Claim 5, Hale further teaches
wherein the particular configuration file controls runtime execution of a particular feature in the particular code file (Col. 30 Ln. 26: “Another category of implicit dependencies is dependencies introduced by run-time configuration files. For example, some graphical user interface (GUI) frameworks, including for Android OS, use configuration files that define user-interface elements that should be generated.” Col. 30 Ln. 34: “Such runtime configuration files introduce implicit dependencies between the target functions that are invoked at runtime and the main program code.”).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Woulfe in view of Hale, Velayudham and Shaheen as applied to Claim 1 above, and further in view of Cullen et al. (US PGPUB 2014/0007068; hereinafter “Cullen”).
Claim 2: (Currently Amended)
Woulfe in view of Hale, Velayudham and Shaheen teaches all the limitations of claim 1 as described above. Woulfe in view of Hale, Velayudham and Shaheen does not teach the following, however, Cullen teaches the memory having further computer-executable instructions stored thereupon which, when executed by the processor, cause the system to:
for each particular code file of the plurality of code files, apply the refinement algorithm to perform a differential syntax analysis utilizing a first parse tree for the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Woulfe in view of Hale, Velayudham and Shaheen with the parse tree analyzing as taught by Cullen as “This allows a user to have an overview of the impact on one file of changes made to another file” (Cullen [0088]).

Claim 3: 
Woulfe in view of Hale, Velayudham, Shaheen and Cullen teaches the system of claim 2, and Woulfe further teaches causing the system to:
create feature vectors characterizing the differences between the first parse tree and the second parse tree for each particular code file ([0023] “The feature vectors are constructed from a combination of source code files having a software bug and source code files without a software bug. The feature vectors are then split into data that is used to train the machine learning model and data that is used to test the machine learning model.”).

Claim 4: 

train classifiers in accordance with the feature vectors, wherein the correlated change model comprises the trained classifiers ([0085] “These features are transformed into feature vectors that train a machine learning model to recognize patterns indicative of a software bug. The machine learning model is used to generate probabilities of a software bug for a target source code file,” wherein the “patterns” are the “classifiers”.).


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Woulfe in view of Velayudham and Abuelsaad et al. (US PGPUB 2015/0293762; hereinafter “Abuelsaad”).
Claim 6: (Currently Amended)
Woulfe teaches a method comprising:
receiving information regarding a change to a particular file ([0033] “In the execution phase 118, the code analysis engine 110 extracts features from a designated portion (e.g., line, method, class) of a source code file 120 which are then input into a model execution engine 124.”); and
inputting the information regarding the change to the particular file to a machine-trained model comprising a plurality of change rules ([0033] “The model execution engine 124 includes a feature vector generation engine 123 and the model 116. The 

With further regard to Claim 6, Woulfe does not teach the following, however, Velayudham teaches:
wherein the model is a machine-trained correlated change model comprising the plurality of change rules that identify sets of two or more files that tend to be changed together ([0028] “Once the list of source code files modified in each of the historical builds has been created, the pattern identifier module 108 applies a machine learning algorithm, to the created list, to identify one or more frequent sets of source code files modified in plurality of historical builds across the predefined period of time.”); and
receiving, from the machine-trained correlated change model, identification of another particular file that tends to be changed together with the particular file, wherein the machine-trained correlated change model identifies the another particular file based at least on a particular change rule identifying the another particular file as having a tendency to be changed with the particular file ([0028] “the pattern identifier module … to identify one or more frequent sets of source code files modified in plurality of historical builds … Each frequent set … may comprise a group of source code files that may have been modified together in a predefined historical build. For example, the pattern identifier module 108 may identify that in Build #1 File 1, File19, File23 modified together, across multiple sprints, and thus a set of these three files may be considered 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Woulfe with the identification of correlated changes as taught by Velayudham in order “to predict one or more defects in one or more new builds associated with the computer program based on the established one or more patterns” (Velayudham [0009]), since “the prediction or forecasting of such defects in the new builds facilitates the testing team in focusing their testing efforts towards defect causing features and/or functionalities” (Velayudham [0037]).

With further regard to Claim 6, Woulfe in view of Velayudham does not teach the following, however, Abuelsaad teaches:
determining that a corresponding change to the another particular file is missing ([0059] “FIG. 6, an illustration of a flowchart of a process for determining probabilities that program files will need to be updated for a new programming task.” [0063] “the process next determines a frequency of updates to program files made in the other programming tasks similar to the new programming task (step 608). The process then ; and 
providing a suggestion to make the corresponding change to the another particular file ([0090] “responsive to program identifying the set of program files that were updated to implement the previous programming task, the program generates a recommendation that the set of program files or existing versions of the set of program files be updated based on a history of changes for the set of program files that were updated to implement the previous programming task.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Woulfe in view of Velayudham with the determination of a missing change as taught by Abuelsaad since “Often it is difficult to determine which existing program files to update, especially if the software developer is unfamiliar with the program code” (Abuelsaad [0004]), wherein the method disclosed in Abuelsaad provides “a computer-implemented process to determine which existing program files will likely require update to perform a current programming task” (Abuelsaad [0007]).

Claim 7: 
Woulfe in view of Velayudham and Abuelsaad teaches the method of claim 6, and Woulfe teaches further comprising:
receiving information regarding a user action in response to the suggestion ([0074] “The source code files written by a particular developer or group of developers 
updating the machine-trained correlated change model in accordance with the information regarding the user action, the particular file, and, the suggestion ([0074] “Each customized model learns the programming habits of the developer, group of developers, and team. In an execution phase, a target source code file can be analyzed by each customized model, that is, by each developer's model, the team's model, or any combination thereof. The results of each customized model can then be visualized with the target source code file. … The application of the various models to a target source code can avoid the detection of issues specific to one developer being incorrectly detected in the source code of another developer.”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Woulfe in view of Velayudham and Abuelsaad as applied to Claim 6 above, and further in view of Shaheen.
Claim 8: (Currently Amended)
Woulfe in view of Velayudham and Abuelsaad teaches the method of claim 6, and Woulfe teaches further comprising:
for a plurality of code files and a plurality of configuration files, training the machine-trained correlated change model to identify correlated changes across the plurality of code files and the plurality of configuration files using a machine learning algorithm that discovers change rules ([0023] “The feature vectors are constructed from a combination of source code files …The feature vectors are then split into data that is 

With further regard to Claim 8, Velayudham teaches further comprising:
training the machine-trained correlated change model to identify correlated changes across the plurality of code files using a refinement algorithm, wherein the refinement algorithm refines individual change rules discovered by the machine learning algorithm ([0028] “The output of the pattern identifier module 108 is then processed by the correlation engine 112.” [0032] “the correlation engine 112 establishes one or more patterns between the one or more frequent sets of the modified source code files, and the one or more frequent sets of defect keywords. In an embodiment of the present invention, the correlation engine 112 may establish the one or more patterns by identifying the co-occurrence between the one or more frequent sets of modified source code files and the one or more frequent sets of defect keywords for each historical build or sprint.” [0036] “the correlation engine 112 applies FP-Growth algorithm to identify the 
storing the machine-trained correlated change model comprising the change rules refined by the refinement algorithm ([0047] “the memory 306 may store software for implementing various embodiments of the present invention.” [0050] “The storage 314 may include, but not limited to, magnetic disks, magnetic tapes, CD-ROMs, CD-RWs, DVDs, flash drives or any other medium which can be used to store information and can be accessed by the computer system 302. In various embodiments of the present invention, the storage 314 contains program instructions for implementing the described embodiments.”).

With further regard to Claim 8, Woulfe in view of Velayudham and Abuelsaad does not teach the following, however, Shaheen teaches:
wherein the machine learning algorithm discovers the plurality of rules using a support parameter and a confidence parameter ([0044] “‘Support’ and ‘confidence’ are the parameters for evaluation of importance of an association rule.” [0046] “On the basis of these two measures, small numbers of interesting association rules are selected omitting the rest. The dataset with strong correlation values are stored in another database and the association rules are mined from new dataset.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Woulfe in view of Velayudham and Abuelsaad with the rule refinement as taught by .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Woulfe in view of Velayudham, Abuelsaad and Shaheen as applied to Claim 8 above, and further in view of Cullen.
Claim 9: 
Woulfe in view of Velayudham, Abuelsaad and Shaheen teaches all the limitations of claim 8 as described above. Woulfe in view of Velayudham, Abuelsaad and Shaheen does not teach the following, however, Cullen teaches:
wherein the refinement algorithm utilizes differential syntax analysis ([0040] “a compiler is executed in order to obtain a parse tree for an updated version of the code file and a preceding version of the code file. Nodes of each parse tree are iterated in order to determine differences. For example, a number of nodes in the new tree that are not identical to ones in the previous tree could be counted.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Woulfe in view of Velayudham, Abuelsaad and Shaheen with the differential syntax analysis as taught by Cullen as “This allows a user to have an overview of the impact on one file of changes made to another file” (Cullen [0088]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Woulfe in view of Velayudham, Abuelsaad and Shaheen as applied to Claim 8 above, and further in view of Zamir et al. (US PGPUB 2010/0005134; hereinafter “Zamir”).
Claim 10: (Currently Amended)
Woulfe in view of Velayudham, Abuelsaad and Shaheen teaches all the limitations of claim 8 as described above. Woulfe in view of Velayudham, Abuelsaad and Shaheen does not teach the following, however, Zamir teaches wherein training the machine-trained correlated change model further comprises:
partitioning data into a plurality of partitions based upon similar edit-frequency ([0011] “It should be noted that the selection of the first set of records may be refined--i.e., further limited--to a grouping of data based on, for example, frequency of change.” [0030] “The method may also include further segregation of latest-update changes into sub-records based on a change characteristic--e.g., frequency of change or tendency of certain data objects to change together.” See also Claim 1 of Zamir which recites, “grouping data into sub-records based on the frequency of change of the data.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified method system as disclosed by Woulfe in view of Velayudham, Abuelsaad and Shaheen with the commitment triggered action as taught by Zamir since “By grouping the sub-records according to change behavior, bandwidth is conserved” (Zamir [0075]).

With further regard to Claim 10, Woulfe further teaches for each particular partition of the plurality of partitions:

performing rule-mining; and selecting a specific model from the plurality of machine-trained models for the particular partition ([0074] “the techniques described herein may be applied to a specific set of source code files, such as the source code files of a specific developer or group of developers…The source code files written by a particular developer or group of developers may be selected to train a customized model suited for a particular developer, group of developers, and/or team. Each customized model learns the programming habits of the developer, group of developers, and team. In an execution phase, a target source code file can be analyzed by each customized model, that is, by each developer's model, the team's model, or any combination thereof. The results of each customized model can then be visualized with the target source code file. Additionally, the results of each model can be aggregated 

With still further regard to Claim 10, Shaheen further teaches:
performing parameter tuning of at least one of the support parameter or the confidence parameter ([0044] “‘Support’ and ‘confidence’ are the parameters for evaluation of importance of an association rule.” [0046] “On the basis of these two measures, small numbers of interesting association rules are selected omitting the rest. The dataset with strong correlation values are stored in another database and the association rules are mined from new dataset.”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Woulfe in view of Velayudham and Abuelsaad as applied to Claim 6 above, and further in view of Gupta et al. (US PGPUB 2019/0155722; hereinafter “Gupta”).
Claim 11: (Currently Amended)
Woulfe in view of Velayudham and Abuelsaad teaches all the limitations of claim 6 as described above. Woulfe in view of Velayudham and Abuelsaad does not teach the following, however, Gupta teaches:
wherein the information regarding the change to the particular file is received responsive to the particular file being committed to a repository ([0006] “a system for predicting performance failures in a computer program during the course of its 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Woulfe in view of Velayudham and Abuelsaad with the commitment triggered action as taught by Gupta since “there is a need to predict the performance failures of the applications when they are being developed so as to identify and address the potential performance failures in real time and before they are experienced by the customers” (Gupta [0005]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Woulfe in view of Velayudham and Abuelsaad as applied to Claim 6 above, and further in view of Cullen.
Claim 12: 
Woulfe in view of Velayudham and Abuelsaad teaches all the limitations of claim 6 as described above. Woulfe in view of Velayudham and Abuelsaad does not teach the following, however, Cullen teaches further comprising:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Woulfe in view of Velayudham and Abuelsaad with the parse tree as taught by Cullen as “This allows a user to have an overview of the impact on one file of changes made to another file” (Cullen [0088]).

With further regard to Claim 12, Woulfe further teaches using a classifier of the machine-trained correlated change model to identify the suggestion based on the parse tree ([0085] “These features are transformed into feature vectors that train a machine learning model to recognize patterns indicative of a software bug. The machine learning model is used to generate probabilities of a software bug for a target source code file,” wherein the “patterns” are the “classifiers”.).

Claims 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Woulfe in view of Velayudham, Hale and Abuelsaad.
Claim 13: (Currently Amended)
Woulfe teaches a computer storage media storing computer-readable instructions that, when executed, cause a computing device to ([0081] “The memory 
receive information regarding a change to particular code file ([0033] “In the execution phase 118, the code analysis engine 110 extracts features from a designated portion (e.g., line, method, class) of a source code file 120 which are then input into a model execution engine 124.”); and
provide the information regarding the change to the particular code file to a machine-trained model comprising a plurality of change rules ([0033] “The model execution engine 124 includes a feature vector generation engine 123 and the model 116. The feature vector generation engine 123 converts the features or input 122 into feature vectors that is input to the model 116. The model 116 outputs probabilities 126 for each designated portion that indicates the likelihood of a particular source code statement having a bug.”).

With further regard to Claim 13, Woulfe does not teach the following, however, Velayudham teaches:
wherein the model is a machine-trained correlated change model comprising the plurality of change rules that identify sets of two or more files that tend to be changed together ([0028] “Once the list of source code files modified in each of the historical builds has been created, the pattern identifier module 108 applies a machine learning algorithm, to the created list, to identify one or more frequent sets of source code files modified in plurality of historical builds across the predefined period of time.”); and
a particular file that tends to be changed together with the particular code file, wherein the machine-trained correlated change model identifies the particular file based at least on a particular change rule identifying the particular file as having a tendency to be changed with the particular code file ([0028] “the pattern identifier module … to identify one or more frequent sets of source code files modified in plurality of historical builds … Each frequent set … may comprise a group of source code files that may have been modified together in a predefined historical build. For example, the pattern identifier module 108 may identify that in Build #1 File 1, File19, File23 modified together, across multiple sprints, and thus a set of these three files may be considered as a frequent set of modified source code files. Similarly, in Build #2, the pattern identifier module 108 may identify that File 1 and File 23 modified together, across multiple sprints, and thus a set of these two files may be considered as a frequent set of modified source code files for Build #2. In an embodiment of the present invention, the pattern identifier module 108 may apply Frequent Pattern Growth (FP-Growth) algorithm to identify the one or more frequent sets of modified source code files across the predefined period of time.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer storage media as disclosed by Woulfe with the identification of correlated changes as taught by Velayudham in order “to predict one or more defects in one or more new builds associated with the computer program based on the established one or more patterns” (Velayudham [0009]), since “the prediction or forecasting of such defects in the new 

With further regard to Claim 13, Woulfe in view of Velayudham does not teach the following, however, Hale teaches:
wherein the particular file, is a particular configuration file that tends to be changed together with the particular code file (Col. 18 Ln. 28: “The system can also generate an initial model architecture automatically, and then allow the user to modify the initial model architecture interactively. The system can then generate an initial model architecture that represents the result of the hierarchical clustering algorithm.” Col. 30 Ln. 41: “FIG. 13 is a flow chart of an example process for identifying implicit dependencies introduced by runtime configuration files. The system will generate a dependency between a source software element that references a configuration file identifying a target function to a target source element that defines the target function. The process will be described as being performed by an appropriately programmed system of one or more computers, e.g., the dependency engine 230 of FIG. 2.”); and
wherein the particular configuration file is to enable runtime execution of the particular feature in the particular code file (Col. 30 Ln. 26: “Another category of implicit dependencies is dependencies introduced by run-time configuration files. For example, some graphical user interface (GUI) frameworks, including for Android OS, use configuration files that define user-interface elements that should be generated.” Col. 30 Ln. 34: “Such runtime configuration files introduce implicit dependencies between the target functions that are invoked at runtime and the main program code.”).


With further regard to Claim 13, Woulfe in view of Velayudham and Hale does not teach the following, however, Abuelsaad teaches:
determine that a particular change to the particular configuration file to enable a particular feature in the particular code file is missing ([0059] “FIG. 6, an illustration of a flowchart of a process for determining probabilities that program files will need to be updated for a new programming task.” [0063] “the process next determines a frequency of updates to program files made in the other programming tasks similar to the new programming task (step 608). The process then determines probabilities that program files needs to be updated for the new programming task based on the frequency of updates to the program files and the ranking of the other programming tasks that updated the program files (step 610).”); and 
output a suggestion to make the particular change to the particular configuration file ([0090] “responsive to program identifying the set of program files that were updated to implement the previous programming task, the program generates a recommendation that the set of program files or existing versions of the set of program files be updated based on a history of changes for the set of program files that were updated to implement the previous programming task.”).


Claim 14: (Currently Amended)
Woulfe in view of Velayudham, Hale and Abuelsaad teaches the computer storage media of claim 13, and Woulfe teaches storing further computer-readable instructions that, when executed, cause the computing device to:
receive information regarding a user action in response to the suggestion ([0074] “The source code files written by a particular developer or group of developers may be selected to train a customized model suited for a particular developer, group of developers, and/or team.”); and
update the machine-trained correlated change model in accordance with the information regarding the user action, the particular configuration file, and the suggestion ([0074] “Each customized model learns the programming habits of the developer, group of developers, and team. In an execution phase, a target source code file can be analyzed by each customized model, that is, by each developer's model, the team's model, or any combination thereof. The results of each customized model can 

Claim 20: (Currently Amended)
Woulfe in view of Velayudham, Hale and Abuelsaad teaches the computer storage media of claim 13, and Woulfe further teaches wherein the suggestion relates to a security issue associated with the particular code file ([0064] “Illustrative embodiments may apply to any type of software change, which may include any code or configuration… in order to add new features and functions, fix software issues and bugs, meet security compliance requirements,” wherein a bug associated with “security compliance” code is a type of “security issue”.).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Woulfe in view of Velayudham, Hale and Abuelsaad as applied to Claim 13 above, and further in view of Shaheen.
Claim 15: (Currently Amended)
Woulfe in view of Velayudham, Hale and Abuelsaad teaches the computer storage media of claim 13, and Woulfe further teaches storing further computer-readable instructions that, when executed, cause the computing device to:
for a plurality of code files and a plurality of configuration files, train the machine-trained correlated change model to identify correlated changes across the plurality of code files and the plurality of configuration files using a machine learning algorithm that 
store the machine-trained correlated change model comprising the change rules ([0082] “The memory 1114 may include … a model execution engine 1130,” wherein Fig. 1B shows Model Execution Engine 124 comprising Model 116.).

With further regard to Claim 15, Velayudham further teaches:
train the machine-trained correlated change model to identify correlated changes across the plurality of code files using a refinement algorithm, wherein the refinement algorithm refines individual change rules ([0028] “The output of the pattern identifier module 108 is then processed by the correlation engine 112.” [0032] “the correlation engine 112 establishes one or more patterns between the one or more frequent sets of the modified source code files, and the one or more frequent sets of defect keywords. In 

With further regard to Claim 15, Woulfe in view of Velayudham, Hale and Abuelsaad does not teach the following, however, Shaheen teaches:
wherein the machine learning algorithm discovers the plurality of rules using a support parameter and a confidence parameter ([0044] “‘Support’ and ‘confidence’ are the parameters for evaluation of importance of an association rule.” [0046] “On the basis of these two measures, small numbers of interesting association rules are selected omitting the rest. The dataset with strong correlation values are stored in another database and the association rules are mined from new dataset.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer storage media as disclosed by Woulfe in view of Velayudham, Hale and Abuelsaad with the rule refinement as taught by Shaheen since “Association rule mining sometimes lead to meaningless rules. To avoid these rules, support and confidence are the two parameters, which can remove uninteresting rules” (Shaheen [0033]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Woulfe in view of Velayudham, Hale, Abuelsaad and Shaheen as applied to Claim 15 above, and further in view of Cullen.
Claim 16: 
Woulfe in view of Velayudham, Hale, Abuelsaad and Shaheen teaches all the limitations of claim 15 as described above. Woulfe in view of Velayudham, Hale, Abuelsaad and Shaheen does not teach the following, however, Cullen teaches:
wherein the refinement algorithm performs a differential syntax analysis utilizing parse trees reflecting changes to individual code files ([0040] “a compiler is executed in order to obtain a parse tree for an updated version of the code file and a preceding version of the code file. Nodes of each parse tree are iterated in order to determine differences. For example, a number of nodes in the new tree that are not identical to ones in the previous tree could be counted.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer storage media as disclosed by Woulfe in view of Velayudham, Hale, Abuelsaad and Shaheen with the differential syntax analysis as taught by Cullen as “This allows a user to have an overview of the impact on one file of changes made to another file” (Cullen [0088]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Woulfe in view of Velayudham, Hale, Abuelsaad and Shaheen as applied to Claim 15 above, and further in view of Zamir.
Claim 17: 

partitioning data into a plurality of partitions based upon similar edit-frequency ([0011] “It should be noted that the selection of the first set of records may be refined--i.e., further limited--to a grouping of data based on, for example, frequency of change.” [0030] “The method may also include further segregation of latest-update changes into sub-records based on a change characteristic--e.g., frequency of change or tendency of certain data objects to change together.” See also Claim 1 of Zamir which recites, “grouping data into sub-records based on the frequency of change of the data.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer storage media as disclosed by Woulfe in view of Velayudham, Hale, Abuelsaad and Shaheen with the commitment triggered action as taught by Zamir since “By grouping the sub-records according to change behavior, bandwidth is conserved” (Zamir [0075]).

With further regard to Claim 17, Woulfe further teaches for each particular partition of the plurality of partitions:
training a plurality of machine-trained models ([0023] “The feature vectors are constructed from a combination of source code files …The feature vectors are then split into data that is used to train the machine learning model and data that is used to test the machine learning model … the model is then used to predict the probability of a 
performing rule-mining; and selecting a specific model from the plurality of models for the particular partition ([0074] “the techniques described herein may be applied to a specific set of source code files, such as the source code files of a specific developer or group of developers…The source code files written by a particular developer or group of developers may be selected to train a customized model suited for a particular developer, group of developers, and/or team. Each customized model learns the programming habits of the developer, group of developers, and team. In an execution phase, a target source code file can be analyzed by each customized model, that is, by each developer's model, the team's model, or any combination thereof. The results of each customized model can then be visualized with the target source code file. Additionally, the results of each model can be aggregated into a single result … The application of the various models to a target source code can avoid the detection of issues specific to one developer being incorrectly detected in the source code of another developer,” wherein the rule and model “partitioning” disclosed in Woulfe is applied to the partitions described above in Zamir.).

With still further regard to Claim 17, Shaheen further teaches:
perform parameter tuning of at least one of the support parameter or the confidence parameter ([0044] “‘Support’ and ‘confidence’ are the parameters for evaluation of importance of an association rule.” [0046] “On the basis of these two measures, small numbers of interesting association rules are selected omitting the rest. The dataset with strong correlation values are stored in another database and the association rules are mined from new dataset.”).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Woulfe in view of Velayudham, Hale and Abuelsaad as applied to Claim 13 above, and further in view of Gupta.
Claim 18: (Currently Amended)
Woulfe in view of Velayudham, Hale and Abuelsaad teaches all the limitations of claim 13 as described above. Woulfe in view of Velayudham, Hale and Abuelsaad does not teach the following, however, Gupta teaches:
wherein the information regarding the change to the particular code file is received when the particular code file is committed to a repository ([0006] “a system for predicting performance failures in a computer program during the course of its development is provided. The system comprises a pattern identifier module which is configured to identify one or more frequent sets of source code files that have been modified together in a plurality of historical builds associated with the computer program. The one or more frequent sets of source code files may be identified by 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer storage media as disclosed by Woulfe in view of Velayudham, Hale and Abuelsaad with the commitment triggered action as taught by Gupta since “there is a need to predict the performance failures of the applications when they are being developed so as to identify and address the potential performance failures in real time and before they are experienced by the customers” (Gupta [0005]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Woulfe in view of Velayudham, Hale and Abuelsaad as applied to Claim 13 above, and further in view of Cullen.
Claim 19: (Currently Amended)
Woulfe in view of Velayudham, Hale and Abuelsaad teaches all the limitations of claim 13 as described above. Woulfe in view of Velayudham, Hale and Abuelsaad does not teach the following, however, Cullen teaches storing further computer-readable instructions that, when executed, cause the computing device to:
extract a parse tree for the particular code file or the particular configuration file ([0040] “a compiler is executed in order to obtain a parse tree for an updated version of the code file and a preceding version of the code file. Nodes of each parse tree are 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer storage media as disclosed by Woulfe in view of Velayudham, Hale and Abuelsaad with the parse tree as taught by Cullen as “This allows a user to have an overview of the impact on one file of changes made to another file” (Cullen [0088]).

With further regard to Claim 19, Woulfe further teaches cause the computing device to:
use a classifier of the machine-trained correlated change model to identify the suggestion based at least on the parse tree ([0085] “These features are transformed into feature vectors that train a machine learning model to recognize patterns indicative of a software bug. The machine learning model is used to generate probabilities of a software bug for a target source code file,” wherein the “patterns” are the “classifiers”.).

Response to Arguments
Applicant's arguments, see Pages 10-13 of the Remarks filed September 20, 2021, with respect to the rejections under 35 U.S.C. 103 of Claims 1-20 have been fully considered but are moot in view of new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571)272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UMUT ONAT/Primary Examiner, Art Unit 2194